Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

Horne v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3406




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Horne v. USA" (2007). 2007 Decisions. Paper 1512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-140                                                 NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 06-3406


                                 ANDRE HORNE

                                        vs.

        UNITED STATES OF AMERICA, In lieu of Kim White, Warden;
    M.D. R. MORALES, Clinical Director; J. MARCUCCI, Correctional Officer;
        J. ZAYAS, Medical Secretary; M. ANGUD, Mid-level Practitioner,
            And individually; SETH SILVER, M.D.; KIM M. WHITE

                                 Andre M. Horne,

                                                        Appellant

                    ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                            (D.C. Civ. No. 03-cv-03333)
                    District Judge: Honorable Robert B. Kugler
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 February 23, 2007

            Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES.

                               (Filed: March 7, 2007)


                                     OPINION



                                         1
PER CURIAM.

               Appellant Andre Horne, who is currently incarcerated at F.C.I. McKean,

filed suit against the United States of America, various federal corrections employees at

F.C.I. Fairton, and an orthopedic surgeon who treated Horne’s fractured and dislocated

finger.1 Horne brought a claim against the United States pursuant to the Federal Tort

Claims Act (“FTCA”), and against the federal corrections employees for alleged

deliberate indifference to Horne’s medical needs in violation of the Eighth Amendment.

Horne further alleged that the care provided by the orthopedic surgeon violated his Eighth

Amendment rights and constituted medical malpractice under state law.

               In March 2005, the United States District Court for the District of New

Jersey dismissed Horne’s claim against Kim White, former warden of F.C.I. Fairton, for

insufficient service of process. The District Court also entered summary judgment in

favor of the other individual federal corrections employees (Dr. Ruben Morales, Marilyn

Angud, Jeanette Zayas, and John Marcucci) and the United States of America. In June

2006, the District Court dismissed the remaining claims against the orthopedic surgeon,

Dr. Seth Silver. Horne timely appealed.

               We have jurisdiction to hear this appeal under 28 U.S.C. § 1291. We agree

with the District Court that White was never properly served by Horne. Accordingly,

White never became a party in this case, and the orders appealed from are therefore final



   1
       After filing this action, Horne was transferred from F.C.I. Fairton to F.C.I. McKean.

                                              2
and appealable. See U.S. v. Studivant, 529 F.2d 673, 674 n.2 (3d Cir. 1976).

              Because Horne is proceeding in forma pauperis, we will analyze the appeal

for possible dismissal pursuant to 28 U. S.C. § 1915(e)(2)(B). An appeal that lacks

arguable merit should be dismissed under § 1915(e)(2)(B). Neitzke v. Williams, 490 U.

S. 319, 325 (1989).

              Claim Against John Marcucci

              The District Court correctly awarded summary judgment in favor of

Marcucci because Horne failed to exhaust his administrative remedies with respect to his

claim against Marcucci. See Spruill v. Gillis, 372 F.3d 218, 227-30 (3d Cir. 2004).

Horne never appealed to the Regional Director the warden’s decision regarding his

complaint about Marcucci’s alleged confiscation of some personal items, including a joint

jack device prescribed by Dr. Silver.

              Claims Against the United States

              Horne’s appeal from the entry of summary judgment in favor of the United

States also lacks arguable merit. The extent of the United States’ liability under the

FTCA is generally determined by reference to state law. Molzof v. United States, 502
U.S. 301, 305 (1992). We agree with the District Court that the applicable state law in

this matter was New Jersey law, which requires submission of an Affidavit of Merit when

“the underlying factual allegations of the claim require proof of a deviation from the

professional standard of care for that specific profession.” Couri v. Gardner, 801 A.2d
1134, 1141 (N.J. 2002) (discussing N.J. Stat. Ann. 2A:53A-27). Horne’s complaint

                                             3
triggered the requirements of the New Jersey Affidavit of Merit statute because he

complained of the medical care he received in the F.C.I. Fairton healthcare facility.

Horne failed to provide the requisite affidavit of merit and therefore summary judgment

was properly entered in favor of the United States. See N.J. Stat. Ann. 2A:53A-29

(failure to provide affidavit of merit shall be deemed a failure to state a cause of action).

Horne’s pro se status does not excuse his failure to comply with the affidavit of merit

requirement. See Chamberlain v. Giampapa, 210 F.3d 154, 162 (3d Cir. 2000) (affidavit

requirement has been excused only under exceptional and compelling circumstances).

              Eighth Amendment Claims Against Morales, Angud, and Zayas

              We also agree with the District Court’s entry of summary judgment in favor

of individual defendants Morales, Angud, and Zayas on Horne’s Eighth Amendment

claims. Horne failed to demonstrate that there was a genuine issue of material fact

regarding whether these defendants were deliberately indifferent to a serious medical

need for the reasons explained by the District Court.

              Dismissal of Claims against Seth Silver, M.D.

              Horne’s claims against Dr. Silver were properly dismissed because Horne

failed to state a claim upon which relief could be granted. In the first instance, Horne

failed to state a claim under New Jersey law for medical malpractice because he again

failed to obtain the requisite affidavit of merit. See N.J. Stat. Ann. 2A:53A-29.

              Further, Horne failed to allege facts that, if proved, would constitute a

violation of the Eighth Amendment on the part of Dr. Silver. It is well-settled that claims

                                              4
of negligence or malpractice, without a showing of some more culpable state of mind, do

not establish deliberate indifference for purposes of an Eighth Amendment claim. Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). “Nor does mere disagreement as to the

proper treatment support a claim of an eighth amendment violation.” Monmouth County.

Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987).

              Here, Horne’s own allegations established that Dr. Silver promptly

examined and diagnosed his injury, and that Dr. Silver performed surgery four days after

the injury. Moreover, Horne’s own allegations demonstrate that any alleged delay in the

removal of a pin from Horne’s finger was not attributable to Dr. Silver. Rather, Horne

alleged that the putative delay was caused by a medical secretary’s failure to prepare a

memorandum enabling Dr. Silver to enter the prison.

              For these reasons, we conclude that this appeal lacks arguable merit, and

therefore we will dismiss it under § 1915(e)(2)(B).




                                             5